Citation Nr: 0026940	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  96-32 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for neurodermatitis with 
xerosis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
February 1947.

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, confirmed a 30 percent rating 
for neurodermatitis with xerosis.  In September 1999, the 
Board remanded the veteran's claim so that a Travel Board 
hearing could be scheduled.  However, in a written statement 
dated in October 1999, the veteran advised that he no longer 
wanted a hearing.

In December 1999, the Board remanded the veteran's claim for 
additional development.  In a May 2000 supplemental statement 
of the case, the RO confirmed the 30 percent rating for 
neurodermatitis with xerosis.  


FINDING OF FACT

The veteran's service-connected neurodermatitis with xerosis 
is productive of extensive itching; there is no evidence of 
ulceration, extensive exfoliation or crusting, or systemic, 
nervous, or exceptionally repugnant manifestations. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
neurodermatitis with xerosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Code 7899-
7806 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

By a June 1952 rating decision, the RO granted service 
connection for fungus infection and assigned a 10 percent 
rating effective from May 1952.

By a May 1976 rating decision, the RO redesignated the 
veteran's service connected condition as neurodermatitis.  

By a September 1976 rating decision, the RO increased the 
rating for neurodermatitis to 30 percent, effective from July 
20, 1976.

By a December 1980 rating decision, the RO decreased the RO 
for neurodermatitis to 10 percent, effective from March 1, 
1981.

By a May 1982 rating decision, the RO restored the 30 percent 
rating for neurodermatitis with xerosis, effective from July 
20, 1976. 

In November 1994, the veteran submitted a written statement, 
in which he sought an increased rating for "skin rash," 
which he asserted had spread to other parts of his body.  His 
hands peeled continuously and the skin "wears away . . . all 
the time."  His neck and both feet bothered him and he 
needed continual treatment on these skin areas, which he 
received at VA.  

Subsequently in November 1994, VA medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that in August 1994, the veteran made an 
initial visit to an VA outpatient clinic, during which he 
reported having worsened eczema, especially on the palms of 
his hands.  In October 1994, the veteran sought follow up 
treatment for "mild" xerosis.  He was advised to continue 
with emollients and use ointment for the itch.  

By a December 1994 rating decision, the RO denied an 
increased rating for the veteran's skin disability.

In his notice of disagreement dated in November 1995, the 
veteran indicated that he had skin symptoms (including split 
and sore hands, and sore back blisters) which were not 
getting any better.  His skin itched all year round.  In the 
summer, before he had retired, the veteran was unable to 
work.  His penis would swell, crack, and hurt.  He would stay 
home, and the itchy skin would have a strong odor. 

In March 1996, the veteran underwent a skin examination for 
VA purposes  It was noted that he had complaints of cracking 
of the skin on the hands, neck, ears, and "all over."  It 
was treated unsuccessfully with topical creams on the past.  
There was occasional pruritis (itching).  The condition was 
generally worse in the summer.  Upon examination, the veteran 
was well appearing.  There was scale on the web spaces of the 
fingers and mild xerosis and follicular extenuation.  There 
were mild fissures of the hands.  The veteran was diagnosed 
as having hand eczema and xerosis, and it was noted that he 
would return for treatment in two weeks.  

By an April 1996 rating decision, the RO confirmed the 30 
percent rating for neurodermatitis with xerosis.  

In a written statement dated in April 1996, the veteran 
asserted that his hands had open and sore cracks. 

In August 1996, additional VA medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, that during a March 1996 outpatient visit, the veteran 
reported having no problems with eczema.  

In September 1996, additional VA medical records were 
associated with the claims file.  These records are, in 
pertinent part, duplicative of those summarized above.

Subsequently, VA outpatient progress notes were associated 
with the claims file.  These records reflect, in pertinent 
part, that during outpatient visits in July 1998, September 
1998, December 1998 and April 1999, no specific finding as to 
any symptoms of neurodermatitis or xerosis was made.  During 
the September 1998 and December 1998 visits, skin with patchy 
white scaling was found over the extensor surfaces.  There 
were no vesicles or ulceration.    

In July 1998, the veteran underwent a skin disease 
examination for VA purposes.  He reported generalized 
symptoms of his elbows, knees, trunk, extremities, feet, and 
hands.  There was no history of atopy or psoriasis in himself 
or his family.  The veteran had been treated with multiple 
topical medications without significant relief of his 
symptoms.

Upon examination, the veteran was well-appearing.  His hands 
and feet demonstrated red scale.  There was mild 
lichenification on his elbows and knees, and a few linear 
excoriations on his trunk.  Otherwise, the veteran's 
examination was without erythematous papules or plaques.  A 
KOH performed on his hands was negative for fungus.  The 
veteran was diagnosed as having psoriasis/dyshydrotic 
eczema/neurodermatitis.  Treatment entailed follow-up with 
the dermatology clinic and treatment with topical steroids.  

In April 1999, additional VA medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, that in August 1996, the veteran was seen in an 
outpatient setting on a follow up visit for xerosis.  He 
continued to use medication.  Physical examination revealed, 
in part, generalized xerosis.  The veteran was advised to add 
a new medication to the region affected by xerosis.  The 
remainder of these records are, in pertinent part, 
duplicative of those summarized above.  

In September 1999, the Board remanded the veteran's claim so 
that a Travel Board hearing could be conducted at the RO. 

In a document associated with the claims file in October 
1999, the veteran indicated that he no longer wanted a 
hearing. He asked that his case be forwarded to the Board for 
a decision.

In December 1999, the Board remanded the veteran's claim for 
additional development to include requesting updated medical 
records and affording the veteran a new skin examination.  

In a January 2000 letter, the RO requested the veteran's 
assistance in obtaining updated treatment records. 

Subsequently, additional VA medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, that in March 2000, the veteran sought outpatient 
treatment and reported having chronic atopic dermatitis, for 
which he had periodically been clinically treated.  

The veteran underwent a skin diseases examination for VA 
purposes in April 2000.  It was noted he had brought in 
medical records, which were reviewed prior to the 
examination, as was the veteran's claims file.

The veteran reported that he originally had a rash on the 
scrotum and penis which was foul-smelling and pruritic.  It 
subsequently spread to his buttocks, popliteal fossae, feet, 
and hands.  Over the years, the veteran had had multiple 
topical creams applied.  He was unsure of the names of the 
creams.  The veteran had also been instructed to use Dove 
soap.  He had no pruritic contact and scrapings of his hands 
in the past had been negative, according to the veteran.  He 
reported pruritis as well as itching to the point of pain.  
It was also noted that the veteran was a retired bricklayer.

On examination, the veteran was well-appearing with mild 
scale and hyperkeratosis on the feet bilaterally.  There was 
diffuse xerosis, especially of the extremities. He also had 
numerous linear excoriations on the upper arms and a few on 
the lower legs.  There seemed to be an increased amount of 
mitrofication around the ankles and popliteal fossa.  A 
Kalish examination obtained from the lateral feet was 
negative.  The veteran also had mild hyperpigmentation 
without erythema or scale in the groin bilaterally.  

The veteran was instructed in terms of skin care using a 
gentle soap such as Dove, minimizing bathing, and increasing 
the use of emollients.  He was instructed to return to the 
Dermatology Clinic for a regular appointment for further 
evaluation and prescription of topical steroids to alleviate 
his itching.  The veteran currently used Benadryl, which was 
used on a per need basis.  

Finally, the examiner noted that there was no ulceration, 
extensive exfoliation, crusting, systemic or nervous 
manifestations, or exudation noted.  The veteran's condition 
was also not considered by the examiner to be markedly 
disfiguring or exceptionally repugnant.  

In a May 2000 supplemental statement of the case, the RO 
confirmed the 30 percent rating for neurodermatitis with 
xerosis.  

II.  Analysis

The Board finds that the veteran's claim for an increased 
rating for neurodermatitis with xerosis is well grounded 
within the meaning of 38 U.S.C.A. 5107.  In the context of a 
claim for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal.  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  It may include providing the veteran with a 
medical examination to determine the nature and extent of his 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Department in this case has accorded the veteran 
examinations and has obtained numerous medical records.  The 
duty to assist has been satisfied.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

The veterans skin disability is evaluated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  
Under this code, with slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area, a 0 
percent rating is assigned.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent rating is assigned.  With exudation or itching 
constant, extensive lesions, or marked disfigurement, a 30 
percent rating is assigned.  When manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when exceptionally repugnant, a 50 percent 
rating is warranted. 38 C.F.R. 4.118, Diagnostic Code 7806 
(1999). 

As indicated above, the record shows the veterans 
neurodermatitis with xerosis involves primarily his hands and 
feet, with some manifestations occurring on his arms and 
trunk.  The VA treatment records associated with the claims 
file do not reflect that the veteran has what could be 
considered extensive exfoliation, ulceration or crusting.  
Indeed, it does not appear that the veteran has actually 
sought treatment specifically for his skin symptoms very 
often.  Moreover, the VA physician in April 2000 specifically 
concluded after examining the veteran that there were no 
ulceration, extensive exfoliation, crusting, exudation, or 
systemic or nervous manifestations.  The examiner also did 
not find the veteran's condition to be markedly disfiguring 
or exceptionally repugnant.  

Under these circumstances, the Board concludes that the 
disability picture presented by the foregoing evidence more 
nearly approximates the criteria for the rating currently 
assigned. As the presence of ulceration, or extensive 
exfoliation or crusting has not been shown, and because the 
condition is not exceptionally repugnant, the criteria for 
the next higher evaluation has not been met, and the 
veteran's claim for increased rating for neurodermatitis with 
xerosis is denied.

ORDER

Entitlement to rating in excess of 30 percent for 
neurodermatitis with xerosis is denied.  




		
Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 

